PER CURIAM.
On appeal to it the District Court of Appeal, Third District, affirmed the trial court hy a per curiam opinion, 170 So.2d 82, in the following words:
“Per Curiam.
Affirmed on the authority of Rabinowitz v. Town of Bay Harbor Islands, Fla.App.1964, 168 So.2d 583 (opinion filed October 20, 1964).”
After the petitioner, Gerald Clifford Frewer, filed his petition for certiorari in this court we entered our opinion in Rabinowitz v. Town of Bay Harbor Islands, 178 So.2d 9 (opinion filed June 30, 1965) in which we reversed the decision of the district court cited as authority in the above copied per curiam decision.
In view of the overruling by this court of the decision cited by the district court as authority for its per curiam affirmance of this cause jurisdiction of this case is returned to the District Court of Appeal, Third District, for further consideration of its decision herein in light of our decision in Rabinowitz v. Town of Bay Flarbor Islands, supra.
We have adopted this procedure pursuant to our decision in Dean v. Deas, Fla., 116 So.2d 23.
It is so ordered.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.